Title: To James Madison from Jacquelin Ambler, 29 December 1781
From: Ambler, Jacquelin
To: Madison, James



Dear Sir
Richmond Virginia 29th. Decr. 1781
I cannot give you a word of news, and I fear Mr. Hayes’s Paper of to day will afford but little. I have not seen it yet.
The [Assembly is] still sitting, but the defection of the [members is] so great, that we are in dread lest every Evening should prove the last, and the business left—as they begun. The most sanguine seem as if they will be content even with a par-boiling. Oh Sir we want some Publications that will rouse our Citizens. I sincerely wish you could spare an hour now and then to this salutary Work. I will take care, if you will transmit the pieces to me, that they shall be safely lodged with the Printer, and none made acquainted with the writer but those you may direct. beleive me they will render us most essential good, and especially on the approach of a new ele[ction?].
Yours with great esteem & regard
J. Ambler
